Exhibit 10.1(ab)

 

SAUER-DANFOSS INC.

 

ANNUAL MANAGEMENT PERFORMANCE
INCENTIVE PLAN

 

Amended and Restated as of March 4, 2003

 

--------------------------------------------------------------------------------


 

SAUER-DANFOSS INC.
ANNUAL MANAGEMENT PERFORMANCE INCENTIVE PLAN
Amended and Restated as of March 4, 2003

 

The Sauer-Danfoss Inc. Annual Management Performance Incentive Plan is designed
to achieve the following objectives:

 

a)              Link variable pay to strategic business objectives;

b)             Create a more balanced focus on profitability and growth;

c)              Create a better line-of-sight on the measures of performance
and, therefore, improve the motivational qualities of the Plan;

d)             Reward the on-going demonstration of alignment with the Company
culture;

e)              Facilitate the attraction and retention of talent; and

f)                Provide a competitive compensation opportunity.

 

ARTICLE I

DEFINITIONS

 

For the purposes of this Plan, the following words and phrases shall have the
meaning indicated, unless a different meaning is clearly required by the
context:

 

1.                    The “Plan” means this Sauer-Danfoss Inc. Annual Management
Performance Incentive Plan with all amendments and supplements hereafter made.

 

2.                    The “Company” means Sauer-Danfoss Inc., a Delaware
corporation, its successors, and the surviving companies or corporations
resulting from any merger or consolidation of Sauer-Danfoss Inc. with any other
corporation or partnership.

 

3.                    A “Subsidiary” means any corporation, partnership, limited
liability company, joint venture, affiliate or other entity in which the
Company, directly or indirectly, has a majority voting interest.

 

4.                    The “Executive Office” means the Executive Office of
Sauer-Danfoss Inc., as the same shall from time to time exist.

 

5.                    An “Employee” shall mean any person employed by the
Company or a Subsidiary in a non-officer, high executive or management position.

 

6.                    A “Participant” shall mean any Employee who is eligible to
participate in the Plan as provided in Article II.

 

2

--------------------------------------------------------------------------------


 

7.                    The “Plan Year” means the fiscal year of the Company,
which as of January 1, 2002 coincides with the calendar year.

 

8.                    An “Incentive Compensation Award” shall mean the cash
payment that may be awarded to a Participant pursuant to the Plan with respect
to any Plan Year.

 

9.                    A “Beneficiary” shall mean the person or persons
designated by a Participant in accordance with the Plan to receive payment of
the Participant’s Incentive Compensation Award in the event of the death of the
Participant prior to payment of the Participant’s Incentive Compensation Award.

 

10.              The “Target Incentive Opportunity” means the percentage of the
Participant’s base salary paid from the Participant’s effective date of
participation through the end of the Plan Year, which will be paid if the
Performance Targets are achieved.  Should a Participant have periods of illness
or injury during the Plan Year, payments such as sick leave or disability pay,
which are paid to the Participant in lieu of base salary during those periods,
will be considered as base salary for the purpose of computing Incentive
Compensation Awards.

 

11.              “Actual Market Composite Growth” shall mean the actual sales
growth achieved at the end of the Plan Year for each of the market segments the
Company serves as determined by external market references and approved by the
Executive Office.

 

12.              “Assumed Market Composite Growth” shall mean the projected
sales growth for each Plan Year for each of the market segments the Company
serves as determined at the beginning of the Plan Year and approved by the
Executive Office.

 

13.              “Performance Measures” shall mean the measurements of
Profitability (Earnings Before Interest and Taxes (“EBIT”) Margin) and Sales
Growth upon which a Participant’s Incentive Compensation Award will be based. 
These measures will be part of a performance matrix that will be communicated to
Plan Participants on an annual basis.

 

14.              “Performance Targets” shall mean the financial performance
targets determined through the annual budgeting process for any Plan Year as
approved by the Executive Office.

 

15.              “EBIT Margin” (Earnings Before Interest and Taxes Margin) for
the Company or for any Global Business Unit (“GBU”) shall be defined as net
income adjusted to remove any income tax expense or benefit and to remove any
Net Interest Expense; divided by gross revenue for the Company or the
corresponding GBU.

 

16.              “Company EBIT Margin” (Company Earnings Before Interest and
Taxes Margin) is defined as EBIT Margin for the Company as determined from the
year-end, audited consolidated financial statements or from the quarter-end
unaudited consolidated financial statements as appropriate.

 

3

--------------------------------------------------------------------------------


 

17.              “GBU EBIT Margin” (Global Business Unit Earnings Before
Interest and Taxes Margin) for any GBU is defined as GBU EBIT Margin for the
fiscal year of the GBU as determined from internal, consolidated financial
statements, which support the quarter-end and year-end audited financial
statements for the Company.

 

18.              “Sales Growth” will be measured as sales growth on a comparable
basis, for the Plan Year as compared to the previous Plan Year.  Sales means
total third party trade sales for the Company or the GBU, as the case may be,
less effects of any acquisitions.

 

19.              “Company Sales Growth” is defined as Sales Growth for the
Company as determined from the year-end, audited consolidated financial
statements or from the quarter-end unaudited consolidated financial statements
as appropriate.

 

20.              “GBU Sales Growth” (Global Business Unit Sales Growth) for any
GBU is defined as Sales Growth for the fiscal year of the GBU as determined from
internal, consolidated financial statements, which support the quarter-end and
year-end audited financial statements for the Company.

 

21.              “Net Interest Expense” for Sauer-Danfoss Inc. or for any Global
Business Unit shall be defined as interest expense, net of interest income, on
interest bearing indebtedness plus minority interest expense, net of minority
interest income.

 

22.              “Participant’s Company Factor” shall mean a total
Company-weighting factor, from 0% to 100%, assigned by the Executive Office to
the Participant for the Plan Year.  The sum of the Participant’s Company Factor
plus the Participant’s GBU factor shall equal 100%.

 

23.              “Participant’s GBU Factor” shall mean a GBU weighting factor,
from 0% to 100% assigned by the Executive Office to the Participant for the Plan
Year.  The sum of the Participant’s Company Factor plus the Participant’s GBU
Factor shall equal 100%.

 

24.              “Permanent and Total Disability” shall have the meaning
ascribed to such term in the Participant’s governing long-term disability plan.

 

25.              “Retirement” shall mean the normal retirement date on which a
Participant qualifies for full retirement benefits under the Company’s qualified
retirement plan, as identified by the Executive Office.

 

ARTICLE II

ELIGIBILITY AND MEASUREMENT BASIS

 

The Executive Office shall, in its discretion, select the Employees who are to
participate in the Plan and the Chief Executive Officer shall notify such
selected Employees of their selection in writing.  Participation for each
Employee shall be determined on an annual basis.

 

4

--------------------------------------------------------------------------------


 

The Executive Office shall also select the Global Business Unit, if any, that
will be used to determine each Participant’s Incentive Compensation Award.  The
Executive Office will also select the Participant’s Company Factor and the
Participant’s GBU Factor, as defined above.  Once determined by the Executive
Office, in its discretion, the applicable Global Business Unit, the
Participant’s Company Factor and the Participant’s GBU Factor will be
communicated to each Participant at the same time as the selection notification.

 

If a Participant transfers between Global Business Units during the course of a
Plan Year, the Executive Office will determine, on a case-by-case basis, the
Incentive Compensation Award for such Participant for the Plan Year.

 

ARTICLE III

INCENTIVE COMPENSATION AWARDS

 

1.               The annual Incentive Compensation Award will be determined
based on a combination of Profitability and Sales Growth measures.

 

2.               At the beginning of the Plan Year, Performance Targets are
established by the Executive Office for Company EBIT Margin, GBU EBIT Margin,
Company Sales Growth and GBU Sales Growth.

 

3.               Sales Growth Performance Targets are established at the
beginning of the Plan Year based on the Assumed Composite Market Growth for both
the Company and GBU.  At the end of the Plan Year, Actual Composite Market
Growth will be determined, and Performance Targets adjusted.  For example, if
the Company Sales Growth Performance Target set at the beginning of the year was
10% (with an Assumed Composite Market Growth of 5%) and the Actual Composite
Market Growth for the year, as determined following the end of the Plan Year,
was only 1%, then the Company revenue growth performance target for the Plan
Year in question shall be reduced to 6%.

 

The purpose of the year-end adjustment feature is to take into consideration the
external market factors that may influence Sales Growth Performance for the Plan
Year.  It is the Company’s belief that Plan Participants should not be penalized
as a result of unforeseen negative conditions in the marketplace, nor should
Participants receive a windfall when an unforeseen upturn in the market occurs
during the Plan Year.

 

4.               Achievement of Performance Targets will result in an Incentive
Compensation Award for the Plan Year to which it relates equal to the Target
Incentive Opportunity.

 

5.               Achievement of Performance Measures exceeding target will
result in an Incentive Compensation Award for the Plan Year to which it relates
up to 200% of the Target Incentive Opportunity.

 

5

--------------------------------------------------------------------------------


 

6.               Achievement of Performance Measures results below Performance
Targets will result in an Incentive Compensation Award for the Plan Year to
which it relates from 0% - 100% of the Target Incentive Opportunity.

 

7.               The Incentive Compensation Target Award may be increased or
decreased by as much as 20% on a discretionary basis.  The degree to which the
incentive awards will be adjusted, if at all, shall be determined by the
Executive Office, in its discretion.

 

8.               The Incentive Compensation Award granted to a Participant
shall, based upon the extent Performance Measures are achieved in relation to
Performance Targets, be paid in cash to the Participant on or before May 1 of
the year following the Plan Year with respect to which such Incentive
Compensation Award is granted.

 

9.               Notwithstanding anything to the contrary contained in the Plan,
subject to the approval of the Executive Office, the right of a Participant to
receive an Incentive Compensation Award which has been granted but which has not
been paid will be forfeited in the event the Participant’s employment with the
Company or any Subsidiary is terminated under circumstances other than death,
Permanent and Total Disability, Retirement or other retirement under conditions
of eligibility for a retirement benefit.  Furthermore, if the Executive Office,
in its sole discretion, determines that a Participant has engaged in activities
constituting gross misconduct, the right of such Participant to be granted an
Incentive Compensation Award will be forfeited.

 

In the event of termination due to death, Permanent and Total Disability,
Retirement or other retirement under conditions of eligibility for retirement
benefits, any Incentive Compensation Award which has been granted but which has
not been paid will be paid to the Participant’s Beneficiary or the Participant,
as the case may be, on a pro rata basis as soon as practicable after the end of
the Plan Year following the determination of the amount of the Incentive
Compensation Award that would have been paid to the Participant had he survived
or remained an employee of the Company or any Subsidiary for the entire Plan
Year.

 

ARTICLE IV

ADMINISTRATION

 

The Executive Office shall be responsible for the general administration of the
Plan and for carrying out the provisions hereof and shall have all such powers,
authorities and responsibilities expressly retained by it herein and as may be
necessary to carry out the provisions of the Plan, including the power to
determine all questions relating to eligibility for and the amount of an
Incentive Compensation Award, all questions pertaining to claims for benefits
and procedures for claim review, and the power to resolve any and all other
questions arising under the Plan, including any questions of construction.  The
Executive Office may designate such person or persons as it shall determine to
carry out any such powers, authorities or responsibilities.

 

6

--------------------------------------------------------------------------------


 

The actions taken and the decisions made by the Executive Office hereunder shall
be final and binding upon all interested parties.  The Executive Office may, as
to all questions of accounting, rely conclusively upon any determination made by
the independent public accountants for the Company.

 

ARTICLE V

AMENDMENT AND TERMINATION

 

The Executive Office reserves the right to amend or terminate the Plan at any
time by written action of the Executive Office; provided, however, that no such
action shall adversely affect any Participant or Beneficiary with respect to the
amount of an Incentive Compensation Award theretofore granted.

 

ARTICLE VI

MISCELLANEOUS

 

1.                    Nonalienation.  No Participant or Beneficiary shall in any
manner encumber or dispose of the right to receive any payment of an Incentive
Compensation Award hereunder.  If a Participant or Beneficiary attempts to
assign, transfer, alienate or encumber the right to receive the amount of an
Incentive Compensation Award hereunder or permits the same to be subject to
alienation, garnishment, attachment, execution or levy of any kind, then the
Executive Office in its sole discretion may hold or apply such amount or any
part thereof to or for the benefit of such Participant or Beneficiary, the
Participant’s or Beneficiary’s spouse, children, blood relatives or other
dependents, or any of them in such manner and in such proportions as the
Executive Office may consider proper.  Any such application of the amount of an
Incentive Compensation Award may be made without the intervention of a
guardian.  The receipt by the payee shall constitute a complete acquittance to
the Company with respect thereto and neither the Company nor any Subsidiary nor
the Executive Office shall have any responsibility for the proper application
thereof.

 

2.                    Plan Noncontractual.  Nothing herein contained shall be
construed as a commitment or agreement on the part of any person employed by the
Company or a Subsidiary to continue such person’s employment with the Company or
Subsidiary, and nothing herein contained shall be construed as a commitment or
agreement on the part of the Company or any Subsidiary to continue the
employment or the annual rate of compensation of any such person for any period,
and all Participants shall remain subject to discharge to the same extent as if
the Plan had never been put into effect.

 

3.                    Interest of Participant and Beneficiary.  The obligation
of the Company under the Plan to make payments of an Incentive Compensation
Award merely constitutes the unsecured promise of the Company to make payments
from its general assets as provided therein, and no Participant or Beneficiary
shall have any interest, or a lien or prior claim upon any property of the
Company or any Subsidiary.

 

7

--------------------------------------------------------------------------------


 

4.                    Claims of other Persons.  The provisions of the Plan shall
in no event be construed as giving any person, firm or corporation any legal or
equitable right as against the Company or any Subsidiary, their officers,
employees, or directors, except any such rights as are especially provided for
in the Plan or are hereafter created in accordance with the terms and provisions
of the Plan.

 

5.                    Facility of Payment.  If any person to whom an Incentive
Compensation Award is payable is unable to care for his affairs because of
illness or accident, any payment due (unless prior claim therefore shall have
been made by a duly qualified guardian or other legal representative) may be
paid to the spouse, parent, child, brother or sister, or any other individual
deemed by the Executive Office to be maintaining or responsible for the
maintenance of such person.  Any payment made in accordance with the provisions
of this Section 5 shall be a complete discharge of any liability of the Plan
with respect to such payment.

 

6.                    Absence of Liability.  No member of the Board of Directors
of the Company or of a Subsidiary, no member of the Executive Office, or the
Chairman and Chief Executive Officer, or any officers of the Company or a
Subsidiary shall be liable for any act or action hereunder, whether of
commission or omission, taken by any other member, or by any officer, agent, or
employee, or except in circumstances involving his bad faith, for anything done
or omitted to be done by him.

 

7.                    Severability.  The invalidity or unenforceability of any
particular provision of the Plan shall not affect any other provision hereof,
and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted herefrom.

 

8.                    Governing Law.  The provisions of the Plan shall be
governed and construed in accordance with the laws of the State of Iowa, U.S.A.

 

8

--------------------------------------------------------------------------------